Citation Nr: 0823102	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  05-21 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to July 
1990.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's claim.  The 
veteran testified at a hearing in October 2007 before the 
undersigned Acting Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The veteran's service medical records show that he was seen 
numerous times for low back pain from June 1989 until the 
time of his discharge in July 1990.  Current medical records 
show that he injured or herniated a disc in his back after 
falling on the ice in February 2003.  He eventually underwent 
surgery on his back on September 2003.  The veteran has not 
been afforded a VA examination.  A VA examination is needed 
to determine the etiology of the veteran's current back 
disorder, including whether it can be attributed to back 
problems in service or to the 2003 injury.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (VA must provide a medical 
examination when it is necessary to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a VA 
examination.  The entire claims file must be 
made available to the VA examiner.  
Pertinent documents should be reviewed.  The 
examiner should conduct a complete history 
and physical.  All relevant diagnoses should 
be assigned.

The examiner should state whether the 
veteran's current back disorder is (a) at 
least as likely as not attributable to back 
problems the veteran experienced in service 
or (b) at least as likely as not due to the 
2003 back injury.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
causation.

2.  After completing the above action, the 
claim should be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case should be provided to the veteran 
and his representative.  After the veteran 
and his representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).  



_________________________________________________
Theresa M. Catino
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

